August 1, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       SUSAN CAMILLE LEE, Appellant

NO. 14-16-00258-CV                       V.

  RONALD E. LEE JR., KATHERINE LEE STACY, AND LEGACY TRUST
                 COMPANY, RECEIVER, Appellees
                ________________________________

       This is an appeal from an order signed March 2, 2016, approving the
application of Legacy Trust Company, as receiver of the testamentary trust created
under Article IV of the Last Will of Testament of Katherine Pillot Lee Barnhart, for
approval of a settlement agreement with appellee Ronald E. Lee Jr. We have heard
the cause on the transcript of the record. Having inspected the record and found no
error in the trial court’s ruling, we order the trial court’s ruling AFFIRMED.

      We order appellant Susan Camille Lee to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.